Title: [Diary entry: 16 January 1760]
From: Washington, George
To: 

Wednesday Jany. 16. I parted with Mr. Gibourne, leaving Colo. Champes before the Family was Stirring and abt. 10 reachd my Mothers where I breakfasted and then went to Fredericksburg with my Brothr. Saml. who I found there. Abt. Noon it began Snowing, the Wind at So. West but not Cold; was disappointed of seeing my Sister Lewis & getting a few things which I wanted out of the Stores returnd in the Evening to Mother’s—all alone with her.